third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b07 mhbeker postn-104250-12 uilc 6720a date date to holly l mccann chief excise_tax program from stephanie bland senior technician reviewer branch office of the associate chief_counsel passthroughs special industries subject applicability of sec_6720a penalties this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issue when may the irs impose the penalties under sec_6720a of the internal_revenue_code code conclusion the irs may impose the sec_6720a penalties only if a fuel reseller or retailer has actual knowledge that i the fuel it transfers for resale sells for resale or holds out for sale or resale will be used in a diesel-powered highway vehicle or train and ii the fuel does not meet the applicable united_states environmental protection agency epa regulations law and analysis sec_6720a provides that any person who knowingly transfers for resale sells for resale or holds out for resale any liquid for use in a diesel-powered highway vehicle or a diesel-powered train which does not meet applicable united epa regulations as defined in sec_45h shall pay a penalty of dollar_figure for each such transfer sale or postn-104250-12 holding out for resale in addition to the tax on such liquid if any sec_6720a provides that in the case of retailers any person who knowingly holds out for sale other than for resale any liquid described in sec_6720a shall pay a penalty of dollar_figure for each such holding out for sale in addition to the tax on such liquid if any you asked what conditions must be satisfied in order to impose the sec_6720a penalties sec_6720a was added to the code by the safe accountable flexible efficient transportation equity act a legacy for users act pub l the legislative_history to the act does not clarify what congress intended when it used the word knowingly in sec_6720a if a statute uses words that it does not define it is necessary to look to the ordinary and everyday meaning of the words in question 331_us_1 the american heritage dictionary defines knowingly as possessing knowledge information or understanding and deliberate conscious these definitions suggest that the word knowingly requires actual knowledge based on the plain language of sec_6720a the irs may impose the penalty only if the following two conditions are satisfied i ii the reseller or retailer has actual knowledge that the liquid transfered for resale sold for resale or held out for sale or resale will be used in a diesel-powered highway vehicle or train and the reseller or retailer has actual knowledge that the liquid transferred for resale sold for resale or held out for sale or resale does not meet the applicable_epa_regulations once the conditions described above are satisfied in a particular case the irs has enforcement discretion regarding whether to assert the penalties in that case however while the irs may exercise its enforcement discretion and decide not to assert sec_6720a penalties in a particular case that does not mean that the taxpayer is relieved from other applicable penalties imposed by the code further the irs’s exercise of its enforcement discretion in not asserting sec_6720a penalties does not relieve the taxpayer from enforcement action taken by the epa for violations of provisions under the epa’s jurisdiction please call mike beker at if you have any further questions the american heritage dictionary of the english language fourth edition retrieved date from http www thefreedictionary com knowingly
